NO. 07-04-0314-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 SEPTEMBER 2, 2004

                         ______________________________


                    SCHOENBORN & DOLL ENTERPRISES, INC.,
                   INTERVENER INTO JUDY NOLAN, APPELLANT

                                           V.

                   AMERICAN CLUB SYSTEMS, INC., APPELLEE


                       _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2002-517,144; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Schoenborn & Doll Enterprises, Inc., Intervener into Judy Nolan, perfected

this appeal challenging the trial court’s summary judgment in favor of appellee American

Club Systems, Inc.    Pending before this Court is Schoenborn’s motion by which it

represents it desires to have this appeal dismissed without prejudice. Without passing on
the merits of the case, the motion is granted and the appeal is hereby dismissed. See Tex.

R. App. P. 42.1(a)(1).


                                         Don H. Reavis
                                           Justice




                                            2